DISMISS and Opinion Filed November 2, 2022




                                  S     In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-22-01058-CV

       IN RE EVAN JOHNSTON AND ADRIANA AKHTAR, Relators

          Original Proceeding from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-21-00476

                        MEMORANDUM OPINION
      Before Chief Justice Burns, Justice Partida-Kipness, and Justice Smith
                         Opinion by Chief Justice Burns
      Before the Court is relators’ motion to dismiss their mandamus petition.

Relators state the controversy described in their mandamus petition—a dispute over

discovery matters—has been mooted by the trial court’s final summary judgment

order disposing of their claims. See In re Alexis, No. 05-97-01916-CV, 1998 WL

564933, at *1 (Tex. App.—Dallas Sept. 8, 1998, orig. proceeding) (not designated

for publication) (“The entry of final judgment renders this mandamus dispute over

pre-trial discovery motions moot.”). Therefore, relators move to dismiss their

pending petition for mandamus relief.
     We grant relators’ motion and dismiss this original proceeding.




                                         /Robert D. Burns, III/
                                         ROBERT D. BURNS, III
                                         CHIEF JUSTICE


221058F.P05




                                      –2–